Porter, J.
delivered the opinion of the court. This case having come up without a bill of exceptions, special verdict, or statement of facts, or of evidence, the appellee has applied for its dismissal.
*706East’n District.
Dec. 1823.
Carleton for the plaintiff, Young for the defendants.
The appellants contend there is error appearing on the face of the record, which authorises the court to reverse the judgment.
That error is said to exist in rendering judgment for damages against the defendants, in their capacity of executors, for the non-performance of a contract by their testator.
It appears that this action was commenced against Lafon, before his decease, and that issue was joined by his putting in an answer. Under such circumstances, we are of opinion the court did not err, in giving judgment against the representatives. See Just, inst. lib. 4. titl. 12. § 1. Pa. 7. til. 9. l. 23. ib. tit. 15 law 3.
It is therefore ordered, adjudged, and decreed, that the appeal be dismissed, with costs.